Case 9:16-cv-80501-KAM Document 96 Entered on FLSD Docket 09/25/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 16-CV-80501-MARRA

  CAROLINA THOMAS,

        Plaintiff,
  vs.

  TYCO INTERNATIONAL
  MANAGEMENT COMPANY, LLC,

        Defendant.
  ___________________________/

                               AMENDED1 FINAL JUDGMENT

        In accordance with the Court's Order and Opinion Granting Motion for Summary

  Judgment dated September 19, 2019 [DE 93], and pursuant to Fed. R. Civ. P. 60(a), it

  is hereby

        ORDERED AND ADJUDGED that Final Judgment be and the same is hereby

  ENTERED in favor of Defendant Tyco International Management Company, LLC.

  Plaintiff shall take nothing from this action. All pending motions not otherwise ruled




        1
            This judgment is being amended solely to correct a clerical error (the date of
  Order granting Motion for Summary Judgment was inadvertently left blank in the
  original judgment [DE 95]).
Case 9:16-cv-80501-KAM Document 96 Entered on FLSD Docket 09/25/2019 Page 2 of 2




  upon are denied as moot and this case is CLOSED.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 25th day of September, 2019.

                                          _________________________
                                          KENNETH A. MARRA
                                          United States District Judge




                                               2
